 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDGisselPackingCompany,Inc.andFood StoreEmployees Union,LocalNo. 347,AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO.Cases9-CA-3472and9-CA-3583December 12, 1969SUPPLEMENTAL DECISIONOnMarch25,1966,theNationalLaborRelations Board issued its Decision and Order in theabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(1),(3), and (5) of the National Labor Relations Act, asamended, and ordered that the Respondent ceaseand desist therefrom and take certain affirmativeactiontoremedy the unfair labor practices.'Thereafter, on June 28, 1968, the United StatesCourt of Appeals for the Fourth Circuit affirmedthe Board's findings that the Respondent engaged inconduct violative of Section 8(a)(1) and (3) of theAct,but reversed the Board's finding that theRespondent refused to bargain with the Union inviolation of Section 8(a)(5) of the Act.2 The Courtrejected the Board's holding that the Respondent didnot have a good-faith doubt as to the Union'smajority status, established by signed authorizationcards, when the Respondent was confronted with ademandbytheUnionforrecognitionandbargaining.The Court stated that authorizationcards designating a union "are such unreliableindicators of the desires of the employees that anemployer confronted with a demand for recognitionbased solely upon them is justified in withholdingrecognitionpending the result of a certificationelection."The Court thus denied enforcement ofthat portion of the Board's order which requiredRespondent to bargain with the Union.On June 16, 1969, the Supreme Court of theUnited States issued its Decision in this proceeding.3Itheld that refusal-to-bargain violations in caseslikethisshouldnotbepredicatedupon anemployer's subjectivemotivation when confrontedby a union's demand for recognition - i.e., hisgood or bad faith doubt concerning the Union'smajority status- but the Court affirmed theBoard's reliance on authorization cards to determineaunion'smajoritystatusand to support abargainingorder in certain circumstances. TheCourt noted that the requisite findings which wouldsupport a bargaining order as a remedy for an8(a)(5) violation in the instant case were possiblyimplicit in the Board's decision, and it remanded thecase to the Board for an explicit determination of'157 NLRB 1065'N L R B v GirselPackingCompany. Inc,398 F 2d 336, cert granted393 U S 997whether, under the Court's guidelines, Respondent'sunlawful conduct was of such a character as towarrant the issuance of a bargaining order as anappropriate remedy.Thereafter, the Board informed the parties that itwouldreconsiderits8(a)(5)findingand thebargaining order in this case and issued a Noticegrantingallpartiestheopportunitytofilestatements of position with respect thereto. Suchstatementswere filed by the Respondent,' theGeneral Counsel, and the Union.The Board has considered the statements ofposition and the entire record in this proceeding inthe light of the Court's opinion and, for the reasonsset forth below, has decided to affirm its originalfindings that the Respondent violated Section 8(a)(5)of the Act by refusing to recognize and bargain withtheUnion as the majority representative of theemployees,and that a bargaining order is anappropriate remedy in this case.In its decision of March 25, 1966, the Boardfound that the Respondent, both before and after itdenied the Union's request for recognition andbargaining, engaged in the following conduct inviolation of Section 8(a)(1) of the Act: Coercivelyinterrogated its employees concerning their ownactivities and that of other employees in behalf oftheUnion; threatened economic reprisals againstemployees for engaging in union activities; promisedemployees benefits to abandon the Union; andcreated an impression among the employees thatunion meetings were under surveillance. The Boardalso found that the Respondent discriminatorilydischarged two active adherents of the Union inviolation of Section 8(a)(3) and (1) of the Act.' Withrespect to the 8(a)(5) allegation of the complaint, itwas found (1) that the Union had obtained validauthorization cards from a majority of employees inan appropriate unit at the time of its demand forrecognition and bargaining and that the Union wasthusentitledtorepresenttheemployees forcollective-bargainingpurposes,and (2) that theRespondent's refusal to bargain with the Unionthereafter was motivated not by a good-faith doubtof the Union's majority status, but by a desire togain time in which to dissipate that representativestatus.The Board concluded that the Respondent'srefusal to bargain violated Section 8(a)(5) and (1) ofthe Act and issued a bargaining order to remedy theunfair labor practices.'N L R Bv.GisselPacking Company,395 U S 575'In its statement, the Respondent requested that a hearing be held beforea TrialExaminer to adduce additional evidenceWe find no merit in thisrequestand it is denied, for Respondent has not stated with anyparticularity the evidence it seeks to introduce nor has it shown what itwould prove at a further hearing.N L R BvSouthern Bleachery &PrintWorks,Inc, 257 F 2d 235, 241 (C A 4), cert.denied359 U S 911'After the Union achieved its majority status, it notified the Respondentthat it was not seeking an election because of Respondent'scoercivecampaign against the employees Instead,theUnion filed these unfairlabor practice charges against the Respondent180 NLRB No. 7 GISSEL PACKING CO., INC.55The Court, in setting forth general principlesapplicable to the issuance of bargaining orders, heldthat the Board has authority to issue such orders toremedy unfair labor practices "so coercive that, evenintheabsence of a Section 8(a)(5) violation, abargaining order would have been necessary torepair the unlawful effect of those [unfair laborpractices] .116 In addition, the Court approved theBoard's authority to issue a bargaining order ".. .in less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendencytounderminemajority strength and impede theelection processes."' In such situation, the Boardmust examine the nature and extent of theemployer'sunlawfulconductand ascertain thelikelihood that the use of traditional remedies wouldensure a fair election. The Court instructed theBoard to decide whether.even thoughtraditional remedies might be able to ensure a fairelection therewas insufficient indication that anelection . . . would definitely be a more reliable testof the employees' desires than the card count takenbefore the unfair labor practices occurred."8We have reexamined the facts of this case withthese instructions in mind. The record shows, as theBoard has heretofore found, that the Respondent'semployees had designated the Union as theirbargaining representative by means of unambiguousauthorizationcards.TheRespondent,however,engaged in unlawful conduct designed to underminethe Union's support among the employees. Its unfairlabor practices were so flagrant and coercive innature as to require, even in the absence of an8(a)(5) violation, a bargaining order to repair theireffect.We find, in any event, that Respondent'sunfair labor practices were of such a pervasivecharacter as to make it unlikely that their coerciveeffectswouldbeneutralizedbyconventionalremedies so as to produce a fair election. In thesecircumstances, we believe that employee sentimentas expressed through the authorization cards is amore reliable measure of their desires on the issueof representation in this case than an election wouldbe.We therefore find that by refusing to bargainwith the Union and engaging in the unfair laborpracticesdescribedabove,Respondent violatedSection 8(a)(5), and that to effectuate the policies oftheAct a bargaining order is required to remedy itsrefusal to bargain as well as its other unfair laborpractices.We accordingly reaffirm the unfair labor practicefindings and the remedy provided in the originalDecision and Order.IN L R B vGisse/PackingCompany.395 U S 575, 61511d. p614'Id. p616